Citation Nr: 0111956	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945 and was a Prisoner of War of the German 
government.  He died in December 1998.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran died in December 1998, at age 77, due to 
Stage IV adenocarcinoma of the lung with metastases to the 
liver.

3.  At the time of death, the veteran was service connected 
for anxiety disorder, evaluated at 30 percent; traumatic 
arthritis of the left and right knees, each evaluated at 30 
percent; traumatic arthritis of the cervical and lumbar 
spine, each evaluated at 10 percent; residuals of frostbite 
of the left ear and the feet; each evaluated at 10 percent; 
history of ulcer disease, evaluated at 10 percent; peripheral 
neuropathy of the left and right lower extremities, each 
evaluated at 10 percent; and traumatic arthritis of the left 
and right shoulders and left and right hips, all evaluated as 
noncompensable, with a combined schedular evaluation of 90 
percent.  A total disability evaluation based on 
unemployability was assigned effective from January 1994.

4.  There is no competent medical evidence that a disability 
related to active service caused, hastened, or materially and 
substantially contributed to the veteran's death.

5.  The veteran was not continuously rated totally disabled 
by reason of service-connected disabilities for a period of 
ten years or more immediately preceding his death, or for 
five years from the date of discharge from service.


CONCLUSIONS OF LAW

1.  The veteran's service-connected disabilities did not 
contribute substantially or materially to his death.  38 
U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 3.312 (2000).

2.  The legal criteria for the payment of DIC benefits based 
upon total disability at the time of death have not been met.  
38 U.S.C.A. § 1318 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Cause of Death

The appellant believes that the veteran died due to his 
service-connected disabilities.  A claimant of DIC benefits 
is entitled to service connection for cause of death if a 
service-connected or compensable disability caused, hastened, 
or substantially and materially contributed to the veteran's 
death.  38 U.S.C.A. § 1310(b) (West 1991).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312 (2000).

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to her 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the appellant 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  

The Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate her claim.  
Although the appellant was initially informed of the evidence 
needed to establish a "well-grounded" claim, which is no 
longer a valid basis for service connection, see VCAA, supra, 
the basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and the appellant has been offered an 
opportunity to submit additional evidence in support of her 
claim and to testify at a personal hearing.

The Board recognizes that the VCAA generally requires that 
the VA obtain a medical examination or opinion when necessary 
to make a decision on a claim.  Specifically, an examination 
or opinion is necessary if there is competent evidence of a 
current disability, and competent evidence that the 
disability may be associated with active service, but there 
is not sufficient medical evidence of record to make a 
decision on the claim.  However, the VCAA also directs that 
VA is not required to assist a claimant when there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.

In this case, the record contains no evidence that the 
veteran's cause of death may be associated with his period of 
active service or with a service-connected disability.  
Therefore, the Board finds that there is no reasonable 
possibility that obtaining a medical opinion would aid in 
substantiating the appellant's claim.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the appellant of the evidence needed to 
substantiate her claim, and the Board will proceed with 
appellate disposition on the merits.

In relation to the present appeal, a September 1998 VA 
hospitalization report shows that the veteran received 
treatment for neutropenic fever secondary to chemotherapy and 
terminal Stage IV adenocarcinoma of the lung.  He was also 
assessed with orthostatic hypotension with dehydration and 
coronary artery disease.  The veteran died in December 1998.  
The Certificate of Death identifies the cause of death as 
Stage IV adenocarcinoma of the lung with metastases to the 
liver.  An autopsy was not performed.

At the time of his death, the veteran was service connected 
for several disabilities, including anxiety disorder, 
traumatic arthritis, residuals of frostbite, history of ulcer 
disease, and peripheral neuropathy.  He also was assigned a 
total disability evaluation based on unemployability 
effective from January 1994.  Based upon the above evidence, 
the Board finds that a preponderance of the evidence is 
against a grant of service connection for the cause of the 
veteran's death.  The appellant has offered no evidence, 
other than her own statements, that the veteran died of his 
service-connected disabilities.  However, these statements 
are insufficient to establish service connection because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The record contains no medical evidence that the veteran's 
death was due to a service-connected disability, rather than 
to lung cancer.  Therefore, the Board cannot find that the 
veteran's service-connected disabilities were either a 
principal or contributory cause of death.  In addition, the 
veteran was not service connected for lung cancer and the 
record contains no medical evidence that lung cancer was 
related to his period of active service or secondary to 
service-connected disabilities.  Accordingly, the Board 
concludes that a disability of service origin did not 
materially or substantially contribute to the veteran's 
death, and the benefit sought on appeal is denied.

II. 38 U.S.C.A. § 1318

Even if the claim of entitlement to service connection for 
the cause of the veteran's death is denied, the appellant may 
be entitled to DIC benefits based upon the veteran's total 
disability rating at the time of death.  VA shall pay DIC 
benefits to the surviving spouse and to the children of a 
deceased veteran who dies, not as a result of his own willful 
misconduct, and who was in receipt of or entitled to receive 
compensation for a service-connected disability that either 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of ten years or more 
immediately preceding death, or, if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22 (2000).

In Wingo v. West, 11 Vet. App. 307 (1998) the Court of 
Appeals for Veterans Claims (Court) interpreted 38 C.F.R. 
§ 3.22(a) as permitting a DIC award in a case where the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which would have resulted in 
entitlement to compensation for the required period.  The 
Court concluded that the language of 38 C.F.R. § 3.22(a) 
would permit a DIC award where it is determined that the 
veteran "hypothetically" would have been entitled to a total 
disability rating for the required period if he had applied 
for compensation during his lifetime.

In Carpenter v. Gober, 11 Vet. App. 140 (1998), it was argued 
that 38 C.F.R. § 20.1106 precluded an "entitled to receive" 
claim under 38 U.S.C.A. § 1318(b) where VA or the Board had 
previously denied the veteran's claim for a 100 percent 
disability rating within 10 years prior to the veteran's 
death.  The Court did not reach the question of whether 38 
C.F.R. § 20.1106 affected a "hypothetical entitlement" claim 
under 38 C.F.R. § 1318(b), because the appellant in Carpenter 
had filed her claim in September 1991, and 38 C.F.R. 
§ 20.1106 became effective in March 1992.

The Court clarified the previous case law in Marso v. West, 
13 Vet. App. 260 (1999).  The Court decided that a survivor 
of a deceased veteran is eligible for DIC benefits under 
§ 1318 if: (1) the veteran was in actual receipt of a total 
disability rating for the required time period; (2) the 
veteran would have received a total disability rating but for 
clear and unmistakable error in a prior final rating or Board 
decision; or (3) if under the specific and limited exceptions 
under Carpenter or Wingo the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time.  In short, Wingo applied to situations where 
the veteran had never previously filed a claim for VA 
benefits, and Carpenter limited the holding in Wingo to 
claims filed prior to March 1992, the date 38 C.F.R. 
§ 20.1106 became effective.

The Court in Marso further explained that final rating 
decisions during a veteran's lifetime were controlling when 
determining if, under § 1318(b), at the time of the veteran's 
death, he had been entitled to compensation for a total 
disability rating for 10 continuous years immediately 
preceding the veteran's death.  Therefore, where a prior 
final VA determination denied a veteran a total disability 
rating, so that the veteran had not been rated totally 
disabled for 10 continuous years prior to his death, a 
survivor under § 1318(b) must demonstrate clear and 
unmistakable error in the prior VA determination.

In the present case, the veteran was discharged from service 
in October 1945.  In March 1997, the RO granted a total 
disability evaluation based on unemployability effective from 
January 1994.  The veteran died in December 1998.  Therefore, 
the veteran was not evaluated as totally disabled for a 
period of ten years immediately preceding death nor was he 
totally disabled for five years from the date of his 
discharge from military service.  Accordingly, § 1318 
benefits cannot be granted under the statutorily required 
time periods.

In addition, the appellant filed her claim in September 1999, 
therefore the exceptions of Wingo and Carpenter cannot apply.  
Finally, in this case, there was a decision during the 
veteran's lifetime that he was entitled to a total disability 
evaluation effective January 1994 and the appellant has not 
specifically alleged clear and unmistakable error of a prior 
RO or Board decision.  See Ruiz v. Gober, 10 Vet. App. 352 
(1997); Damrel v. Brown, 6 Vet. App. 242 (1994).  
Accordingly, the Board can find no basis under which to grant 
the appellant's claim for DIC benefits pursuant to 38 
U.S.C.A. § 1318 and the appeal must be denied.

In closing, the Board notes that in response to Wingo, 38 
C.F.R. § 3.22 was recently revised and VA has established an 
interpretative rule reflecting its conclusion that § 1318 
authorizes payment of DIC only in cases were the veteran had, 
during his lifetime, established a right to receive total 
service-connected disability compensation from VA for the 
period required by that statute or would have established 
such a right if not for clear and unmistakable error by VA.  
These changes are set forth in 65 Fed. Reg. 3388-3392 (Jan. 
21, 2000).

The revised regulation clearly sets forth that the term 
"entitled to receive" means that, at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for one of 
several specified reasons listed in 38 C.F.R. § 3.22(b), none 
of which are applicable here.  The Board, in this decision, 
does not address the question of whether this action renders 
the claim for DIC under 38 U.S.C.A. § 1318 in this case moot 
because, as set forth above, under the hypothetical 
entitlement theory analysis, the appellant is still not 
entitled to the benefit sought on appeal.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Payment of Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

